Exhibit 10.5

HCI GROUP, INC.

2012 OMNIBUS INCENTIVE PLAN

1. Purpose and Effective Date.

(a) Purpose. The HCI Group, Inc. 2012 Omnibus Incentive Plan has two
complementary purposes: (i) to attract and retain outstanding individuals to
serve as officers, employees, directors and service providers; and (ii) to
increase shareholder value. This Plan will provide participants incentives to
increase shareholder value by offering the opportunity to acquire shares of the
Company’s common stock, or receive monetary payments, on the potentially
favorable terms that this Plan provides. In addition, the Plan is intended to
advance the Company’s growth and success and to advance its interests by
attracting and retaining well-qualified Non-Employee Directors upon whose
judgment the Company is largely dependent for the successful conduct of its
operations and by providing such individuals with incentives to put forth
maximum efforts for the long-term success of the Company’s business.

(b) Effective Date. This Plan will become effective, and Awards may be granted
under this Plan, on and after the date that the Plan is approved by the
Company’s shareholders (the “Effective Date”).

(c) Prior Plan. If the Company’s shareholders approve this Plan, then the HCI
Group, Inc. 2007 Stock Option and Incentive Plan (the “Prior Plan”) will
terminate on the Effective Date, and no new awards will be granted under the
Prior Plan after its termination date; provided that the Prior Plan will
continue to govern awards outstanding as of the date of the Prior Plan’s
termination and such awards shall continue in force and effect until fully
distributed or terminated pursuant to their terms.

2. Definitions. Capitalized terms used in this Plan have the meanings given
below. Additional defined terms are set forth in other sections of this Plan.

(a) “10% Shareholder” means an Eligible Employee who, as of the date an ISO is
granted to such individual, owns more than ten percent (10%) of the total
combined voting power of all classes of Stock then issued by the Company or a
Subsidiary corporation.

(b) “Administrator” means (i) the Committee with respect to Participants other
than Directors and (ii) the Non-Employee Directors of the Board (or a committee
of Non-Employee Directors appointed by the Board) with respect to Participants
who are Directors. In addition, subject to any limitations imposed by law and
any restrictions imposed by the Committee, the Chief Executive Officer of the
Company may act as the Administrator with respect to Awards made (or to be made)
to employees who are not Section 16 Participants or subject to Code
Section 162(m) at the time such authority or responsibility is exercised.

(c) “Affiliate” means any entity that, directly or through one or more
intermediaries, is controlled by, controls, or is under common control with the
Company within the meaning of Code Sections 414(b) or (c), provided that, in
applying such provisions, the phrase “at least 50 percent” shall be used in
place of “at least 80 percent” each place it appears therein.



--------------------------------------------------------------------------------

(d) “Award” means a grant of Options, Stock Appreciation Rights, Performance
Shares, Performance Units, Restricted Stock, Restricted Stock Units, Deferred
Stock Rights, Dividend Equivalent Units, an Annual Incentive Award, a Long-Term
Incentive Award, or any other type of award permitted under the Plan.

(e) “Beneficial Ownership” (or derivatives thereof) shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

(f) “Board” means the Board of Directors of the Company.

(g) “Cause” shall mean conduct involving one or more of the following: (i) the
substantial and continuing failure of the Participant, after notice thereof, to
render services to the Company in accordance with the terms or requirements of
his or her employment; (ii) disloyalty, gross negligence, willful misconduct,
dishonesty, fraud or breach of fiduciary duty to the Company; (iii) deliberate
disregard of the rules or policies of the Company, or breach of an employment or
other agreement with the Company, which results in directs in direct or indirect
loss, damage or injury to the Company; (iv) the unauthorized disclosure of any
trade secret or confidential information of the Company; (v) the Participant’s
conviction for a felony, as evidenced by a binding and final judgment, order or
decree of a court of competent jurisdiction; or (vi) the commission of an act
which constitutes unfair competition with the Company or which induces any
customer or supplier to breach a contract with the Company; or (vi) any conduct
constituting “cause” as such term may be defined in the Participant’s employment
or service agreement with the Company.

(h) “Change of Control” means the first to occur of any one of the following
events:

(i) The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (A) the
then-outstanding Shares (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute a Change of Control: (1) any acquisition directly from the
Company, (2) any acquisition by the Company, (3) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliated Company (as defined below) or (4) any acquisition by any corporation
pursuant to a transaction that complies with Sections 2(h)(iii)(A) —
2(h)(iii)(C);

(ii) Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

2



--------------------------------------------------------------------------------

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company, or an Affiliated
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, for purposes of an Award that provides for the
payment of deferred compensation that is subject to Code Section 409A, the
definition of Change of Control herein shall be deemed amended to conform to the
requirements of Code Section 409A to the extent necessary for the Award to
comply with Code Section 409A.

(i) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.

(j) “Commission” means the United States Securities and Exchange Commission or
any successor agency.

 

3



--------------------------------------------------------------------------------

(k) “Committee” means the Compensation Committee of the Board (or a successor
committee with the same or similar authority), or such other committee of the
Board designated by the Board to administer the Plan and composed of no fewer
than two directors, each of whom is a “non-employee director” within the meaning
of Rule 16b-3 and an “outside director” within the meaning of Code
Section 162(m)(4)(C); provided that if no such committee shall be in existence
at any time, the functions of the Committee shall be carried out by the Board.

(l) “Company” means HCI Group, Inc., a Florida corporation, or any successor
thereto.

(m) “Deferred Stock Right” means the right to receive Stock or Restricted Stock
at some future time.

(n) “Director” means a member of the Board, and “Non-Employee Director” means a
Director who is not also an officer or an employee of the Company or an
Affiliate.

(o) “Disability” means, except as otherwise determined by the Administrator and
set forth in an Award agreement: (i) with respect to an ISO, the meaning given
in Code Section 22(e)(3), and (ii) with respect to all other Awards, the
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of at least
twelve (12) months, as determined by the Administrator. The Administrator shall
make the determination of Disability and may request such evidence of disability
as it reasonably determines.

(p) “Eligible Employee” means any officer or other employee of the Company or of
any Affiliate, or any individual that the Company or an Affiliate has engaged to
become an officer or employee.

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.

(r) “Excluded Items” means any gains or losses from the sale of assets outside
the ordinary course of business; any gains or losses from discontinued
operations; any extraordinary gains or losses; the effects of accounting
changes; any unusual, nonrecurring, transition, one-time or similar items or
charges; the diluted impact of goodwill on acquisitions; and any other items
specified by the Administrator; provided that, for Awards intended to qualify as
performance-based compensation under Code Section 162(m), the Administrator
shall specify the Excluded Items in writing at the time the Award is made
unless, after application of the Excluded Items, the amount payable under the
Award is reduced.

(s) “Fair Market Value” means, per Share on a particular date: (i) the closing
price on such date on NASDAQ Global Select Market or, if no sales of Stock occur
on the date in question, on the last preceding date on which there was a sale on
such market; (ii) if the Shares are not listed on NASDAQ Global Select Market,
but are traded on another national securities exchange or on an over-the-counter
market, the last sales price (or, if there is no last sales price reported, the
average of the last bid and asked prices) for the Shares on the particular date,
or on the last preceding date on which there was a sale of Shares on that
exchange or market; or (iii) if the Shares are neither listed on a national
securities exchange nor traded in an over-the-counter

 

4



--------------------------------------------------------------------------------

market, the price determined by the Administrator. The Administrator also shall
establish the Fair Market Value of any other property. If an actual sale of a
Share occurs on the market, then the Company may consider the sale price to be
the Fair Market Value of such Share.

(t) “Incentive Award” means the right to receive a cash payment to the extent
Performance Goals are achieved, and shall include “Annual Incentive Awards” as
described in Section 10 and “Long-Term Incentive Awards” as described in
Section 11.

(u) “Incentive Stock Option” or “ISO” mean an Option that meets the requirements
of Code Section 422.

(v) “Inimical Conduct” means any act or omission that is inimical to the best
interests of the Company or any Affiliate, as determined by the Administrator,
including but not limited to: (i) violation of any employment, noncompete,
confidentiality or other agreement in effect with the Company or any Affiliate,
(ii) taking any steps or doing anything which would damage or negatively reflect
on the reputation of the Company or an Affiliate, or (iii) failure to comply
with applicable laws relating to trade secrets, confidential information or
unfair competition.

(w) “Option” means the right to purchase Shares at a stated price for a
specified period of time.

(x) “Participant” means an individual selected by the Administrator to receive
an Award.

(y) “Performance Awards” means a Performance Share and Performance Unit, and any
Award of Restricted Stock, Restricted Stock Units or Deferred Stock Rights the
payment or vesting of which is contingent on the attainment of one or more
Performance Goals.

(z) “Performance Goals” means the following categories (in all cases after
taking into account any Excluded Items, as applicable), including in each case
any measure based on such category:

(i) Basic earnings per common share for the Company on a consolidated basis.

(ii) Diluted earnings per common share for the Company on a consolidated basis.

(iii) Total shareholder return.

(iv) Fair Market Value of Shares.

(v) Net sales.

(vi) Cost of sales.

(vii) Gross profit.

(viii) Selling, general and administrative expenses.

 

5



--------------------------------------------------------------------------------

(ix) Operating income.

(x) Earnings before interest and the provision for income taxes (EBIT).

(xi) Earnings before interest, the provision for income taxes, depreciation, and
amortization (EBITDA).

(xii) Net income.

(xiii) Accounts receivable.

(xiv) Inventories.

(xv) Trade working capital.

(xvi) Return on equity.

(xvii) Return on assets.

(xviii) Return on invested capital.

(xix) Return on sales.

(xx) Non-catastrophic claims incurred.

(xxi) Reinsurance costs.

(xxii) Gross premiums earned.

(xxiii) Economic value added, or other measure of profitability that considers
the cost of capital employed.

(xxiv) Free cash flow.

(xxv) Net cash provided by operating activities.

(xxvi) Net increase (decrease) in cash and cash equivalents.

(xxvii) Customer satisfaction.

(xxviii) Market share.

(xxix) Quality.

The Performance Measures described in items (v) through (xxix) may be measured
(A) for the Company on a consolidated basis, (B) for any one or more Affiliates
or divisions of the Company and/or (C) for any other business unit or units of
the Company or an Affiliate as defined by the Administrator at the time of
selection.

 

6



--------------------------------------------------------------------------------

In addition, the Administrator may designate other categories, including
categories involving individual performance and subjective targets, not listed
above (A) with respect to Awards that are not intended to qualify as
performance-based compensation within the meaning of Code Section 162(m) or
(B) to the extent that the application of such categories results in a reduction
of the maximum amount otherwise payable under the Award.

Where applicable, the Performance Goals may be expressed, without limitation, in
terms of attaining a specified level of the particular criterion or the
attainment of an increase or decrease (expressed as absolute numbers, averages
and/or percentages) in the particular criterion or achievement in relation to a
peer group or other index. The Performance Goals may include a threshold level
of performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be paid (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur).

(aa) “Performance Shares” means the right to receive Shares (including
Restricted Stock) to the extent Performance Goals are achieved.

(bb) “Performance Unit” means the right to receive a payment valued in relation
to a unit that has a designated dollar value or the value of which is equal to
the Fair Market Value of one or more Shares, to the extent Performance Goals are
achieved.

(cc) “Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof.

(dd) “Plan” means this HCI Group, Inc. 2012 Omnibus Incentive Plan, as may be
amended from time to time.

(ee) “Restriction Period” means the length of time established relative to an
Award during which the Participant cannot sell, assign, transfer, pledge or
otherwise encumber the Stock or Stock Units subject to such Award and at the end
of which the Participant obtains an unrestricted right to such Stock or Stock
Units.

(ff) “Restricted Stock” means a Share that is subject to a risk of forfeiture or
a Restriction Period, or both a risk of forfeiture and a Restriction Period.

(gg) “Restricted Stock Unit” means the right to receive a payment equal to the
Fair Market Value of one Share that is subject to a risk of forfeiture or
restrictions on transfer, or both a risk of forfeiture and restrictions on
transfer.

(hh) “Retirement” means, except as otherwise determined by the Administrator and
set forth in an Award agreement, termination of employment from the Company and
its Affiliates (for other than Cause) on a date the Participant is then eligible
to receive immediate early or normal retirement benefits under the provisions of
any of the Company’s or its Affiliate’s defined benefit pension plans, or if the
Participant is not covered under any such plan, on or after attainment of age
fifty-five (55) and completion of ten (10) years of continuous service with the
Company and its Affiliates or on or after attainment of age sixty-five (65) and
completion of five (5) years of continuous service with the Company and its
Affiliates.

 

7



--------------------------------------------------------------------------------

(ii) “Rule 16b-3” means Rule 16b-3 promulgated by the Commission under the
Exchange Act, or any successor rule or regulation thereto.

(jj) “Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.

(kk) “Share” means a share of Stock.

(ll) “Stock” means the Common Stock of the Company, par value of $0 per share.

(mm) “Stock Appreciation Right” or “SAR” means the right to receive a payment
equal to the appreciation of the Fair Market Value of a Share during a specified
period of time.

(nn) “Stock Unit” means a right to receive a payment equal to the Fair Market
Value of one Share.

(oo) “Subsidiary” means any corporation, limited liability company or other
limited liability entity in an unbroken chain of entities beginning with the
Company if each of the entities (other than the last entity in the chain) owns
the stock or equity interest possessing more than fifty percent (50%) of the
total combined voting power of all classes of stock or other equity interests in
one of the other entities in the chain.

3. Administration.

(a) Administration. The Administrator shall administer this Plan. In addition to
the authority specifically granted to the Administrator in this Plan, the
Administrator has full discretionary authority to administer this Plan and all
Awards, including but not limited to the authority to: (i) interpret the
provisions of this Plan and any Award agreement; (ii) prescribe, amend and
rescind rules and regulations relating to this Plan; (iii) correct any defect,
supply any omission, or reconcile any inconsistency in this Plan, any Award or
agreement covering an Award in the manner and to the extent it deems desirable
to carry this Plan or such Award into effect; and (iv) make all other
determinations necessary or advisable for the administration of this Plan. All
Administrator determinations shall be made in the sole discretion of the
Administrator and are final and binding on all interested parties.

Notwithstanding the above statement or any other provision of the Plan, the
Committee shall have no discretion to increase the amount, once established, of
compensation payable under an Award that is intended to be performance-based
compensation under Code Section 162(m), although the Committee may decrease the
amount of compensation a Participant may earn under such an Award.

(b) Delegation to Other Committees or Officers. To the extent applicable law
permits, the Board may delegate to another committee of the Board or to one or
more officers of the Company, or the Committee may delegate to one or more
officers of the Company, any or all of their respective authority and
responsibility as an Administrator of the Plan; provided that no

 

8



--------------------------------------------------------------------------------

such delegation is permitted with respect to Stock-based Awards made to
Section 16 Participants or Awards made to Participants subject to Code
Section 162(m) at the time any such delegated authority or responsibility is
exercised unless the delegation is to another committee of the Board consisting
entirely of directors who are “non-employee directors” within the meaning of
Rule 16b-3 and “outside directors” within the meaning of Code
Section 162(m)(4)(C). If the Board or the Committee has made such a delegation,
then all references to the Administrator in this Plan include such other
committee or one or more officers to the extent of such delegation.

(c) Indemnification. The Company will indemnify and hold harmless each member of
the Board and the Committee, and each officer or member of any other committee
to whom a delegation under Section 3(b) has been made, as to any acts or
omissions with respect to this Plan or any Award to the maximum extent that the
law and the Company’s articles of incorporation and by-laws permit.

4. Eligibility. The Administrator (to the extent of its authority) may designate
any of the following as a Participant from time to time: any officer or other
employee of the Company or its Affiliates, any individual that the Company or an
Affiliate has engaged to become an officer or employee, any consultant or
independent contractor engaged by the Company or an Affiliate to provide
services, or any Non-Employee Director. The Administrator’s designation of a
Participant in any year will not require the Administrator to designate such
person to receive an Award in any other year. No individual shall have any right
to be granted an Award, even if an Award was granted to such individual at any
prior time, or if a similarly-situated individual is or was granted an Award
under similar circumstances.

5. Types of Awards. Subject to the terms of this Plan, the Administrator may
grant any type of Award to any Participant it selects, but only employees of the
Company or a Subsidiary may receive grants of Incentive Stock Options. Awards
may be granted alone or in addition to, in tandem with, or (subject to the
prohibition on repricing set forth in Section 16(e)) in substitution for any
other Award (or any other award granted under another plan of the Company or any
Affiliate).

6. perShares Reserved under this Plan.

(a) Plan Reserve. Subject to adjustment as provided in Section 18, an aggregate
of Five Million (5,000,000) Shares are reserved for issuance under this Plan.
The Shares reserved for issuance may be either authorized and unissued Shares or
Shares reacquired at any time and now or hereafter held as treasury stock. The
aggregate number of Shares reserved under this Section 6(a) shall be depleted by
the number of Shares with respect to which an Award is granted. For purposes of
determining the aggregate number of Shares reserved for issuance under this
Plan, any fractional Share shall be rounded to the next highest full Share.

(b) Incentive Stock Option Award Limits. Subject to adjustment as provided in
Section 18, the Company may issue an aggregate of Four Million
(4,000,000) Shares upon the exercise of Incentive Stock Options.

(c) Replenishment of Shares Under this Plan. If (i) an Award lapses, expires,
terminates or is cancelled without the issuance of Shares under the Award
(whether due currently or on a

 

9



--------------------------------------------------------------------------------

deferred basis), (ii) it is determined during or at the conclusion of the term
of an Award that all or some portion of the Shares with respect to which the
Award was granted will not be issuable on the basis that the conditions for such
issuance will not be satisfied, (iii) Shares are forfeited under an Award or
(iv) Shares are issued under any Award and the Company subsequently reacquires
them pursuant to rights reserved upon the issuance of the Shares, then such
Shares shall be recredited to the Plan’s reserve (in the same number as they
depleted the reserve) and may again be used for new Awards under this Plan, but
Shares recredited to the Plan’s reserve pursuant to clause (iv) may not be
issued pursuant to Incentive Stock Options. Notwithstanding the foregoing, in no
event shall the following Shares be recredited to the Plan’s reserve: Shares
tendered in payment of the exercise price of an Option; Shares withheld to
satisfy federal, state or local tax withholding obligations; and Shares
purchased by the Company using proceeds from Option exercises.

(d) Addition of Shares from Prior Plan. After the Effective Date, if any Shares
subject to awards granted under the Prior Plan would again become available for
new grants under the terms of such plans if such plans were still in effect
(taking into account such plan’s provisions concerning termination or
expiration, if any), then those Shares will be available for the purpose of
granting Awards under this Plan, thereby increasing the number of Shares
available for issuance under this Plan as determined under Section 6(a). Any
such Shares will not be available for future awards under the terms of the Prior
Plan.

(e) Participant Limitations. Subject to adjustment as provided in Section 18, no
Participant may be granted Awards that could result in such Participant:

(i) receiving Options for, and/or Stock Appreciation Rights with respect to,
more than 1,000,000 Shares during any fiscal year of the Company;

(ii) receiving Awards of Restricted Stock (including any dividends paid thereon)
and/or Restricted Stock Units (including any associated Dividend Equivalent
Units) and/or Deferred Stock Rights (including any associated Dividend
Equivalent Units) relating to more than 1,000,000 Shares during any fiscal year
of the Company;

(iii) receiving Awards of Performance Shares, and/or Awards of Performance Units
the value of which is based on the Fair Market Value of Shares, for more than
1,000,000 Shares during any fiscal year of the Company;

(iv) receiving Awards of Performance Units the value of which is not based on
the Fair Market Value of Shares that would pay more than $5,000,000.00 during
any fiscal year of the Company;

(v) receiving other Stock-based Awards pursuant to Section 11 relating to more
than 1,000,000 Shares during any fiscal year of the Company;

(vi) receiving an Annual Incentive Award in any fiscal year of the Company that
would pay more than $5,000,000.00; or

(vii) receiving a Long-Term Incentive Award in any fiscal year of the Company
that would pay more than $ 5,000,000.00.

 

10



--------------------------------------------------------------------------------

In all cases, determinations under this Section 6(e) should be made in a manner
that is consistent with the exemption for performance-based compensation that
Code Section 162(m) provides.

7. Options. Subject to the terms of this Plan, the Administrator will determine
all terms and conditions of each Option, including but not limited to:

(a) Whether the Option is an Incentive Stock Option or a “nonqualified stock
option” which does not meet the requirements of Code Section 422;

(b) The number of Shares subject to the Option;

(c) The date of grant, which may not be prior to the date of the Administrator’s
approval of the grant;

(d) The exercise price, which may not be less than the Fair Market Value of the
Shares subject to the Option as determined on the date of grant; provided that
an Incentive Stock Option granted to a 10% Shareholder must have an exercise
price at least equal to 110% of the Fair Market Value of the Shares subject to
the Option as determined on the date of grant;

(e) The terms and conditions of exercise, including the manner and form of
payment of the exercise price; provided that if the aggregate Fair Market Value
of the Shares subject to all ISOs granted to a Participant (as determined on the
date of grant of each such Option) that become exercisable during a calendar
year exceed $100,000, then such ISOs shall be treated as nonqualified stock
options to the extent such $100,000 limitation is exceeded; and

(f) The term; provided that each Option must terminate no later than ten
(10) years after the date of grant and each Incentive Stock Option granted to a
10% Shareholder must terminate no later than five (5) years after the date of
grant.

In all other respects, the terms of any Incentive Stock Option should comply
with the provisions of Code Section 422 except to the extent the Administrator
determines otherwise. If an Option that is intended to be an Incentive Stock
Option fails to meet the requirements thereof, the Option shall automatically be
treated as a nonqualified stock option to the extent of such failure.

8. Stock Appreciation Rights. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each SAR, including but
not limited to:

(a) Whether the SAR is granted independently of an Option or relates to an
Option;

(b) The number of Shares to which the SAR relates;

(c) The date of grant, which may not be prior to the date of the Administrator’s
approval of the grant;

(d) The grant price, provided that the grant price shall not be less than the
Fair Market Value of the Shares subject to the SAR as determined on the date of
grant;

 

11



--------------------------------------------------------------------------------

(e) The terms and conditions of exercise or maturity;

(f) The term, provided that each SAR must terminate no later than ten (10) years
after the date of grant; and

(g) Whether the SAR will be settled in cash, Shares or a combination thereof.

If an SAR is granted in relation to an Option, then, unless otherwise determined
by the Administrator, the SAR shall be exercisable or shall mature at the same
time or times, on the same conditions and to the extent and in the proportion,
that the related Option is exercisable and may be exercised or mature for all or
part of the Shares subject to the related Option. Upon exercise of any number of
SARs, the number of Shares subject to the related Option shall be reduced
accordingly and such Option may not be exercised with respect to that number of
Shares. The exercise of any number of Options that relate to an SAR shall
likewise result in an equivalent reduction in the number of Shares covered by
the related SAR.

9. Performance and Stock Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of
Restricted Stock, Restricted Stock Units, Deferred Stock Rights, Performance
Shares or Performance Units, including but not limited to:

(a) The number of Shares and/or units to which such Award relates;

(b) Whether, as a condition for the Participant to realize all or a portion of
the benefit provided under the Award, one or more Performance Goals must be
achieved during such period as the Administrator specifies;

(c) The Restriction Period with respect to Restricted Stock or Restricted Stock
Units and the period of deferral for Deferred Stock Rights;

(d) The performance period for Performance Awards;

(e) With respect to Performance Units, whether to measure the value of each unit
in relation to a designated dollar value or the Fair Market Value of one or more
Shares; and

(f) With respect to Restricted Stock Units and Performance Units, whether to
settle such Awards in cash, in Shares, or a combination thereof.

Unless the Administrator shall otherwise provide, during the time Restricted
Stock is subject to the Restriction Period, (1) Participants holding Shares of
Restricted Stock may exercise full voting rights with respect to those Shares,
and (2) the Participant shall have the right to receive any dividends paid with
respect to such Shares, provided that such any dividends or other distributions
paid or delivered with respect to such Shares of Restricted Stock shall be
subject to the same conditions and restrictions applicable to such Shares and
shall not be paid currently but shall be accrued and paid within thirty
(30) days of such time as all applicable restrictions lapse and the Restriction
Period expires.

 

12



--------------------------------------------------------------------------------

Except as otherwise provided in the Plan, at such time as all restrictions
applicable to an Award of Restricted Stock, Deferred Stock Rights or Restricted
Stock Units are met and the Restriction Period expires, ownership of the Stock
subject to such restrictions shall be transferred to the Participant free of all
restrictions except those that may be imposed by applicable law; provided that
if Restricted Stock Units are paid in cash, then the payment shall be made to
the Participant after all applicable restrictions lapse and the Restriction
Period expires.

10. Annual Incentive Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of an Annual Incentive
Award, including but not limited to the Performance Goals, performance period,
the potential amount payable, and the timing of payment, subject to the
following: (a) the Administrator must require that payment of all or any portion
of the amount subject to the Annual Incentive Award is contingent on the
achievement of one or more Performance Goals during the period the Administrator
specifies, although the Administrator may specify that all or a portion of the
Performance Goals subject to an Award are deemed achieved upon a Participant’s
death, Disability or (for Awards not intended to qualify as performance-based
compensation within the meaning of Code Section 162(m)) Retirement, or such
other circumstances as the Administrator may specify; and (b) the performance
period must relate to a period of one fiscal year of the Company except that, if
the Award is made in the year this Plan becomes effective, at the time of
commencement of employment with the Company or on the occasion of a promotion,
then the Award may relate to a period shorter than one fiscal year.

11. Long-Term Incentive Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of a Long-Term Incentive
Award, including but not limited to the Performance Goals, performance period,
the potential amount payable, and the timing of payment, subject to the
following: (a) the Administrator must require that payment of all or any portion
of the amount subject to the Long-Term Incentive Award is contingent on the
achievement of one or more Performance Goals during the period the Administrator
specifies, although the Administrator may specify that all or a portion of the
Performance Goals subject to an Award are deemed achieved upon a Participant’s
death, Disability or (for Awards not intended to qualify as performance-based
compensation within the meaning of Code Section 162(m)) Retirement, or such
other circumstances as the Administrator may specify; and (b) the performance
period must relate to a period of more than one fiscal year of the Company.

12. Dividend Equivalent Units. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of Dividend
Equivalent Units, including but not limited to whether: (a) such Award will be
granted in tandem with another Award; (b) payment of the Award be made currently
or credited to an account for the Participant that provides for the deferral of
such amounts until a stated time; and (c) the Award will be settled in cash or
Shares.

13. Other Stock-Based Awards. Subject to the terms of this Plan, the
Administrator may grant to Participants other types of Awards, which shall be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, Shares, either alone or in addition to or in conjunction
with other Awards, and payable in Stock or cash. Without limitation, such Award
may include the issuance of unrestricted Shares (which may be awarded as payment
of director fees, in lieu of cash compensation to which a Participant is
otherwise

 

13



--------------------------------------------------------------------------------

entitled, in exchange for cancellation of a compensation right, as a bonus, upon
the attainment of Performance Goals or otherwise) or rights to acquire Stock
from the Company. The Administrator shall determine all terms and conditions of
the Award, including but not limited to, the time or times at which such Awards
shall be made, and the number of Shares to be granted pursuant to such Awards or
to which such Award shall relate; provided that any Award that provides for
purchase rights shall be priced at 100% of Fair Market Value on the date of
grant of the Award; and provided further that the date of grant cannot be prior
to the date the Administrator takes action to approve the Award.

14. Effect of Termination on Awards If the Participant has in effect an
employment, retention, change of control, severance or similar agreement with
the Company or any Affiliate that discusses the effect of the Participant’s
termination of employment or service on the Participant’s Awards, then such
agreement shall control. In any other case, except as otherwise provided by the
Administrator in an Award agreement or as determined by the Administrator prior
to or at the time of termination of a Participant’s employment or service, the
following provisions shall apply upon a Participant’s termination of employment
or service with the Company and its Affiliates.

(a) Termination of Employment or Service. If a Participant’s service with the
Company and its Affiliates as an employee or Director ends for any reason other
than (i) a termination for Cause or Inimical Conduct, (ii) Retirement,
(iii) death or (iv) Disability, then:

(i) Any outstanding unvested Options or SARs shall be forfeited immediately upon
such termination, and any outstanding vested Options or SARs shall be
exercisable until the earlier of thirty (30) days following the Participant’s
termination date and the expiration date of the Option or SAR under the terms of
the applicable Award agreement.

(ii) All other Awards made to the Participant, to the extent not then fully
earned or vested, shall terminate on the Participant’s last day of employment or
service without payment therefor.

(b) Retirement of Employees. Upon Retirement of a Participant who is an
employee:

(i) Any outstanding unvested Options or SARs shall be forfeited immediately upon
Retirement, and any vested Options or SARs held by the Participant shall be
exercisable to the extent they would have been exercisable as of the date of
Retirement, and may be exercised until the earlier of the first
(1st) anniversary of the date of Retirement or the last day of the term of the
Option or SAR.

(ii) All outstanding Restricted Stock Units and Deferred Stock Rights (that are
not Performance Awards) that are subject to a Restriction Period on the
Participant’s Retirement date shall be deemed to have lapsed and shall
automatically be forfeited as of the date of the Retirement.

(iii) All Performance Awards outstanding on the Participant’s Retirement date
shall be paid in either unrestricted Shares or cash, as the case may be,
following the end of the performance period and based on achievement of the
Performance Goals established for such Awards, as if the Participant had not
retired.

(iv) Any Incentive Awards held by the Participant shall be cancelled in exchange
for a payment following the end of the performance period based on achievement
of the Performance Goals established for such Award, but prorated based on the
portion of the performance period that the Participant has completed at the time
of Retirement.

 

14



--------------------------------------------------------------------------------

(c) Death of Participant. If a Participant dies during employment with the
Company and its Affiliates or while a Director:

(i) Any outstanding unvested Options or SARs shall be forfeited immediately upon
such termination, and any outstanding vested Options or SARs shall be
exercisable immediately to the extent they would have been exercisable on the
date of the Participant’s death, and may be exercised until the earlier of the
first (1st) anniversary of the date of the Participant’s death or the last day
of the term of the Award.

(ii) Any outstanding Awards of Restricted Stock, Restricted Units and Deferred
Stock Rights (that are not Performance Awards) that are subject to a Restriction
Period as of the date of the Participant’s death shall automatically be deemed
to have lapsed and shall automatically be forfeited as of the date of death.

(iii) All Performance Awards outstanding on the date of the Participant’s death
shall be paid in either unrestricted shares of Stock or cash, as the case may
be, following the end of the performance period and based on achievement of the
Performance Goals established for such Awards, as if the Participant had not
died, but prorated based on the portion of the performance period that the
Participant has completed at the time of death.

(iv) Any Incentive Awards held by the Participant shall be cancelled in exchange
for a payment following the end of the performance period based on achievement
of the Performance Goals established for such Award, but prorated based on the
portion of the performance period that the Participant has completed at the time
of death.

(d) Disability of Participant. If a Participant’s employment with the Company
and its Affiliates or service as a Director terminates due to a Disability,
then:

(i) Any outstanding unvested Options or SARs shall be forfeited immediately upon
such termination, and any outstanding vested Options or SARs shall be
exercisable immediately to the extent they would have been exercisable on the
date of termination, and may be exercised until the earlier of the first
(1st) anniversary of the date of termination or the last day of the term of the
Option or SAR.

(ii) Any outstanding Awards of Restricted Stock, Restricted Units and Deferred
Stock Rights (that are not Performance Awards) that are subject to a Restriction
Period as of the Participant’s date of termination shall automatically be deemed
to have lapsed and shall automatically be forfeited as of the date of such
termination.

(iii) All Performance Awards outstanding on the date of such termination shall
be paid in either unrestricted shares of Stock or cash, as the case may be,
based on the

 

15



--------------------------------------------------------------------------------

degree to which the Participant had attained the applicable Performance Goals as
of the date of such termination, but prorated based on the portion of the
performance period that the Participant has completed at the time of
termination.

(iv) Any Incentive Awards held by the Participant shall be cancelled in exchange
for a payment following the end of the performance period based on achievement
of the Performance Goals established for such Award, but prorated based on the
portion of the performance period that the Participant has completed at the time
of termination.

(e) Termination for Cause or Inimical Conduct. Unless otherwise provided by the
Administrator, notwithstanding any provisions of this Plan or an Award agreement
to the contrary, a Participant’s Award shall be immediately cancelled and
forfeited, regardless of vesting, and any pending exercises shall be cancelled,
on the date that: (i) the Company or an Affiliate terminates the Participant’s
employment or service for Cause, (ii) the Administrator determines that the
Participant’s employment or service could have been terminated for Cause if the
Company or Affiliate had all relevant facts in its possession as of the date of
the Participant’s termination, or (iii) the Administrator determines the
Participant has engaged in Inimical Conduct. The Administrator may suspend all
exercises or delivery of cash or Shares (without liability for interest thereon)
pending its determination of whether the Participant has been or should have
been terminated for Cause or has engaged in Inimical Conduct.

(f) Other Stock-Based Awards. The Committee shall have the discretion to
determine, at the time an Award is made, the effect of the Participant’s
termination of employment or service with the Company and its Affiliates on
other Stock-based Awards.

(g) No Effect on Deferred Compensation Elections. Notwithstanding the foregoing,
none of the foregoing provisions of this Section 14 shall override the terms of,
or any Participant elections under, any deferred compensation arrangements that
relate to the deferral or distribution of Awards or other amounts that are
subject to Code Section 409A.

15. Transferability.

(a) Restrictions on Transfer. No Award (other than unrestricted Shares), and no
right under any such Award, shall be assignable, alienable, saleable, or
transferable by a Participant otherwise than by will or by the laws of descent
and distribution, unless and to the extent the Administrator allows a
Participant to: (i) designate in writing a beneficiary to exercise the Award
after the Participant’s death; or (ii) transfer an Award.

(b) Restrictions on Exercisability. Each Award, and each right under any Award,
shall be exercisable during the lifetime of the Participant only by such
individual or, if permissible under applicable law, by such individual’s
guardian or legal representative.

16. Termination and Amendment of Plan; Amendment, Modification or Cancellation
of Awards.

(a) Term of Plan. Unless the Board or Committee earlier terminates this Plan
pursuant to Section 16(b), this Plan will terminate on the date all Shares
reserved for issuance have been

 

16



--------------------------------------------------------------------------------

issued. If the term of this Plan extends beyond ten (10) years from the
Effective Date, no Incentive Stock Options may be granted after such time unless
the shareholders of the Company have approved an extension of this Plan for such
purpose.

(b) Termination and Amendment. The Board or the Committee may amend, alter,
suspend, discontinue or terminate this Plan at any time, subject to the
following limitations:

(i) the Board must approve any amendment of this Plan to the extent the Company
determines such approval is required by: (A) prior action of the Board,
(B) applicable corporate law, or (C) any other applicable law;

(ii) shareholders must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) Section 16 of the Exchange
Act, (B) the Code, (C) the listing requirements of any principal securities
exchange or market on which the Shares are then traded, or (D) any other
applicable law; and

(iii) shareholders must approve any of the following Plan amendments: (A) an
amendment to increase any number of Shares specified in Section 6(a) or 6(b) or
the limits set forth in Section 6(e) (except as permitted by Section 18), (B) an
amendment to expand the group of individuals that may become Participants, or
(C) an amendment that would diminish the protections afforded by Section 16(e).

(c) Amendment, Modification, Cancellation and Disgorgement of Awards.

(i) Subject to the requirements of the Plan, including the limitations of
Section 16(e), the Administrator may modify, amend or cancel any Award or waive
any restrictions or conditions applicable to any Award or the exercise of the
Award, provided that any modification or amendment that materially diminishes
the rights of the Participant, or the cancellation of the Award, shall be
effective only if agreed to by the Participant or any other person(s) as may
then have an interest in the Award, but the Administrator need not obtain
Participant (or other interested party) consent for the modification, amendment
or cancellation of an Award pursuant to the provisions of subsection (ii) or
Section 18 or as follows: (A) to the extent the Administrator deems such action
necessary to comply with any applicable law or the listing requirements of any
principal securities exchange or market on which the Shares are then traded;
(B) to the extent the Administrator deems necessary to preserve favorable
accounting or tax treatment of any Award for the Company; or (C) to the extent
the Administrator determines that such action does not materially and adversely
affect the value of an Award or that such action is in the best interest of the
affected Participant or any other person(s) as may then have an interest in the
Award. Notwithstanding the foregoing, unless determined otherwise by the
Administrator, any such amendment shall be made in a manner that will enable an
Award intended to be exempt from Code Section 409A to continue to be so exempt,
or to enable an Award intended to comply with Code Section 409A to continue to
so comply.

(ii) Notwithstanding anything to the contrary in an Award agreement, the
Administrator shall have full power and authority to terminate or cause the
Participant to

 

17



--------------------------------------------------------------------------------

forfeit an Award, and require the Participant to disgorge to the Company any
gains attributable to the Award, if the Participant engages in any action that
constitutes a breach of any nonsolicitation, noncompete or confidentiality
covenant under the Participant’s employment agreement or other written agreement
with the Company; or, after the Participant is no longer employed by the Company
or any Affiliate:

(A) soliciting, with respect to any of the services or products that the Company
or any Affiliate then provides to customers, any person or entity whom the
Participant knows to be a customer of the Company or any Affiliate, or whose
business the Participant solicited on behalf of the Company or any Affiliate
while employed by it,

(B) soliciting or hiring any person who is then an employee of the Company or an
Affiliate, or

(C) taking any action that, in the judgment of the Administrator, is not in the
best interests of the Company or an Affiliate.

(iii) Any Awards granted pursuant to this Plan, and any Stock issued or cash
paid pursuant to an Award, shall be subject to (A) any recoupment, clawback,
equity holding, stock ownership or similar policies adopted by the Company from
time to time and (B) any recoupment, clawback, equity holding, stock ownership
or similar requirements made applicable by law, regulation or listing standards
to the Company from time to time.

(iv) Unless the Award agreement specifies otherwise, the Administrator may
cancel any Award at any time if the Participant is not in compliance with all
applicable provisions of the Award agreement and the Plan.

(d) Survival of Authority and Awards. Notwithstanding the foregoing, the
authority of the Board and the Administrator under this Section 16 and to
otherwise administer the Plan will extend beyond the date of this Plan’s
termination. In addition, termination of this Plan will not affect the rights of
Participants with respect to Awards previously granted to them, and all
unexpired Awards will continue in force and effect after termination of this
Plan except as they may lapse or be terminated by their own terms and
conditions.

(e) Repricing and Backdating Prohibited. Notwithstanding anything in this Plan
to the contrary, and except for the adjustments provided in Section 18, neither
the Administrator nor any other person may (i) amend the terms of outstanding
Options or SARs to reduce the exercise price of such outstanding Options or
SARs; (ii) cancel outstanding Options or SARs in exchange for Options or SARs
with an exercise price that is less than the exercise price of the original
Options or SARs; or (iii) cancel outstanding Options or SARs with an exercise
price above the current Share price in exchange for cash or other securities. In
addition, the Administrator may not make a grant of an Option or SAR with a
grant date that is effective prior to the date the Administrator takes action to
approve such Award.

 

18



--------------------------------------------------------------------------------

(f) Foreign Participation. To assure the viability of Awards granted to
Participants employed or residing in foreign countries, the Administrator may
provide for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Administrator may approve such supplements to, or amendments, restatements or
alternative versions of, this Plan as it determines is necessary or appropriate
for such purposes. Any such amendment, restatement or alternative versions that
the Administrator approves for purposes of using this Plan in a foreign country
will not affect the terms of this Plan for any other country. In addition, all
such supplements, amendments, restatements or alternative versions must comply
with the provisions of Section 16(b).

In addition, if an Award is held by a Participant who is employed or residing in
a foreign country and the amount payable or Shares issuable under such Award
would be taxable to the Participant under Code Section 457A in the year such
Award is no longer subject to a substantial risk of forfeiture, then the amount
payable or Shares issuable under such Award shall be paid or issued to the
Participant as soon as practicable after such substantial risk of forfeiture
lapses (or, for Awards that are not considered nonqualified deferred
compensation subject to Code Section 409A, no later than the end of the
short-term deferral period permitted by Code Section 457A) notwithstanding
anything in this Plan or the Award agreement to contrary.

(g) Code Section 409A. The provisions of Code Section 409A are incorporated
herein by reference to the extent necessary for any Award that is subject to
Code Section 409A to comply therewith.

17. Taxes.

(a) Withholding. In the event the Company or an Affiliate of the Company is
required to withhold any Federal, state or local taxes or other amounts in
respect of any income recognized by a Participant as a result of the grant,
vesting, payment or settlement of an Award or disposition of any Shares acquired
under an Award, the Company may deduct (or require an Affiliate to deduct) from
wages or other payments of any kind otherwise due the Participant cash, or with
the consent of the Committee, Shares otherwise deliverable or vesting under an
Award, to satisfy such tax obligations. Alternatively, the Company may require
such Participant to pay to the Company, in cash, promptly on demand, or make
other arrangements satisfactory to the Company regarding the payment to the
Company of the aggregate amount of any such taxes and other amounts. If Shares
are deliverable upon exercise or payment of an Award, the Committee may permit a
Participant to satisfy all or a portion of the Federal, state and local
withholding tax obligations arising in connection with such Award by electing to
(a) have the Company withhold Shares otherwise issuable under the Award,
(b) tender back Shares received in connection with such Award or (c) deliver
other previously owned Shares; provided that the amount to be withheld may not
exceed the total minimum federal, state and local tax withholding obligations
associated with the transaction to the extent needed for the Company to avoid an
accounting charge. If an election is provided, the election must be made on or
before the date as of which the amount of tax to be withheld is determined and
otherwise as the Committee requires. In any case, the Company may defer making
payment or delivery under any Award if any such tax may be pending unless and
until the Participant has fulfilled all obligations with respect to such tax in
a manner which is satisfactory to the Company, as determined in the Company’s
sole discretion.

 

19



--------------------------------------------------------------------------------

(b) No Guarantee of Tax Treatment. Notwithstanding any provisions of the Plan,
the Company does not guarantee to any Participant or any other Person with an
interest in an Award that (i) any Award intended to be exempt from Code
Section 409A shall be so exempt, (ii) any Award intended to comply with Code
Section 409A or Code Section 422 shall so comply, (iii) any Award shall
otherwise receive a specific tax treatment under any other applicable tax law,
nor in any such case will the Company or any Affiliate indemnify, defend or hold
harmless any individual with respect to the tax consequences of any Award.

(c) Participant Responsibilities. If a Participant shall dispose of Stock
acquired through exercise of an ISO within either (i) two (2) years after the
date the Option is granted or (ii) one (1) year after the date the Option is
exercised (i.e., in a disqualifying disposition), such Participant shall notify
the Company within seven (7) days of the date of such disqualifying disposition.
In addition, if a Participant elects, under Code Section 83, to be taxed at the
time an Award of Restricted Stock (or other property subject to such Code
section) is made, rather than at the time the Award vests, such Participant
shall notify the Company within seven (7) days of the date the Participant makes
such an election.

18. Adjustment Provisions; Change of Control.

(a) Adjustment of Shares. If: (i) the Company shall at any time be involved in a
merger or other transaction in which the Shares are changed or exchanged;
(ii) the Company shall subdivide or combine the Shares or the Company shall
declare a dividend payable in Shares, other securities or other property;
(iii) the Company shall effect a cash dividend the amount of which, on a per
Share basis, exceeds ten percent (10%) of the Fair Market Value of a Share at
the time the dividend is declared, or the Company shall effect any other
dividend or other distribution on the Shares in the form of cash, or a
repurchase of Shares, that the Board determines by resolution is special or
extraordinary in nature or that is in connection with a transaction that the
Company characterizes publicly as a recapitalization or reorganization involving
the Shares; or (iv) any other event shall occur, which, in the case of this
clause (iv), in the judgment of the Board or Committee necessitates an
adjustment to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan, then the Administrator
shall, in such manner as it may deem equitable to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan, adjust as applicable: (A) the number and type of Shares subject
to this Plan (including the number and type of Shares described in Section 6)
and which may after the event be made the subject of Awards; (B) the number and
type of Shares subject to outstanding Awards; (C) the grant, purchase, or
exercise price with respect to any Award; and (D) to the extent such discretion
does not cause an Award that is intended to qualify as performance-based
compensation under Code Section 162(m) to lose its status as such, the
Performance Goals of an Award. In any such case, the Administrator may also (or
in lieu of the foregoing) make provision for a cash payment to the holder of an
outstanding Award in exchange for the cancellation of all or a portion of the
Award (without the consent of the holder of an Award) in an amount determined by
the Administrator effective at such time as the Administrator specifies (which
may be the time such transaction or event is effective). However, in each case,
with respect to Awards of Incentive Stock Options, no such adjustment may be
authorized to the extent that such authority would cause this Plan to violate
Code Section 422(b). Further, the number of Shares subject to any Award payable
or denominated in Shares must always be a

 

20



--------------------------------------------------------------------------------

whole number. In any event, previously granted Options or SARs are subject only
to such adjustments as are necessary to maintain the relative proportionate
interest the Options and SARs represented immediately prior to any such event
and to preserve, without exceeding, the value of such Options or SARs.

Without limitation, in the event of any reorganization, merger, consolidation,
combination or other similar corporate transaction or event, whether or not
constituting a Change of Control (other than any such transaction in which the
Company is the continuing corporation and in which the outstanding Stock is not
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Administrator may substitute, on an
equitable basis as the Administrator determines, for each Share then subject to
an Award and the Shares subject to this Plan (if the Plan will continue in
effect), the number and kind of shares of stock, other securities, cash or other
property to which holders of Stock are or will be entitled in respect of each
Share pursuant to the transaction.

Notwithstanding the foregoing, in the case of a stock dividend (other than a
stock dividend declared in lieu of an ordinary cash dividend) or subdivision or
combination of the Shares (including a reverse stock split), if no action is
taken by the Administrator, adjustments contemplated by this subsection that are
proportionate shall nevertheless automatically be made as of the date of such
stock dividend or subdivision or combination of the Shares.

(b) Issuance or Assumption. Notwithstanding any other provision of this Plan,
and without affecting the number of Shares otherwise reserved or available under
this Plan, in connection with any merger, consolidation, acquisition of property
or stock, or reorganization, the Administrator may authorize the issuance or
assumption of awards under this Plan upon such terms and conditions as it may
deem appropriate, subject to the listing requirements of any principal
securities exchange or market on which the Shares are then traded.

(c) Change of Control. If the Participant has in effect an employment,
retention, change of control, severance or similar agreement with the Company or
any Affiliate that discusses the effect of a Change of Control on the
Participant’s Awards, then such agreement shall control. In all other cases,
unless provided otherwise in an Award agreement or by the Administrator prior to
the date of the Change of Control, in the event of a Change of Control:

(i) If the purchaser, successor or surviving corporation (or parent thereof)
(the “Survivor”) so agrees, some or all outstanding Awards shall be assumed, or
replaced with the same type of award with similar terms and conditions, by the
Survivor in the Change of Control transaction. If applicable, each Award which
is assumed by the Survivor shall be appropriately adjusted, immediately after
such Change of Control, to apply to the number and class of securities which
would have been issuable to the Participant upon the consummation of such Change
of Control had the Award been exercised, vested or earned immediately prior to
such Change of Control, and other appropriate adjustments in the terms and
conditions of the Award shall be made.

 

21



--------------------------------------------------------------------------------

(ii) To the extent the Survivor in the Change of Control transaction does not
agree to assume the Awards or issue replacement awards as provided in clause
(i), then immediately prior to the date of the Change of Control:

(A) Each Option or SAR that is then held by a Participant who is employed by or
in the service of the Company or an Affiliate shall become immediately and fully
vested, and, unless otherwise determined by the Board or Committee, all Options
and SARs shall be cancelled on the date of the Change of Control in exchange for
a cash payment equal to the excess of the Change of Control price of the Shares
covered by the Option or SAR that is so cancelled over the purchase or grant
price of such Shares under the Award.

(B) Restricted Stock, Restricted Stock Units and Deferred Stock Rights (that are
not Performance Awards) that are not then vested shall vest.

(C) All Performance Awards and Annual and Long-Term Incentive Awards that are
earned but not yet paid shall be paid upon the Change of Control, and all
Performance Awards and Annual and Long-Term Incentive Awards for which the
performance period has not expired shall be cancelled in exchange for a cash
payment to be made within thirty (30) days after the Change of Control equal to
the product of (1) the maximum value payable to the Participant under his Award
and (2) a fraction, the numerator of which is the number of days after the first
day of the performance period on which the Change of Control occurs and the
denominator of which is the number of days in the performance period.

(D) All Dividend Equivalent Units that are not vested shall vest and be paid in
cash, and all other Awards that are not vested shall vest and if an amount is
payable under such vested Award, such amount shall be paid in cash based on the
value of the Award.

(iii) In the event that (1) the Survivor terminates the Participant’s employment
or service without cause (as defined in the agreement relating to the Award or,
if not defined therein, as defined by the Administrator) or (2) if the
Participant has in effect an employment, retention, change of control, severance
or similar agreement with the Company or any Affiliate that contemplates the
termination of his or her employment or service for good reason, and the
Participant terminates his or her employment or service for good reason (as
defined in such agreement), in the case of either (1) or (2) within twelve
(12) months following a Change of Control, then the following provisions shall
apply to any assumed Awards or replacement awards described in paragraph (i) and
any Awards not cancelled in connection with the Change of Control pursuant to
paragraph (ii):

(A) Effective upon the date of the Participant’s termination of employment or
service, all outstanding Awards or replacement awards automatically shall vest
(assuming for any Award the vesting of which is subject to Performance Goals,
that such goals had been met at the target level); and

(B) With respect to Options or Stock Appreciation Rights, at the election of the
Participant, such Awards or replacement awards shall be cancelled as of the date
of such termination in exchange for a payment

 

22



--------------------------------------------------------------------------------

in cash and/or Shares (which may include shares or other securities of the
Survivor) equal to the excess of the Fair Market Value of the Shares on the date
of such termination covered by the portion of the Option or Stock Appreciation
Right that has not been exercised over the exercise or grant price of such
Shares under the Award; and

(C) With respect to Restricted Stock, Restricted Stock Units or Deferred Stock
Rights, at the election of the Participant, such Awards or replacement awards
shall be cancelled as of the date of such termination in exchange for a payment
in cash and/or Shares (which may include shares or other securities of the
Survivor) equal to the Fair Market Value of a Share on the date of such
termination; and

(D) With respect to Performance Awards and Annual and Long-Term Incentive Awards
that are earned but not yet paid, such Awards or replacement awards shall be
paid upon the termination of employment or service, and with respect to
Performance Awards and Annual and Long-Term Incentive Awards for which the
performance period has not expired, such Awards shall be cancelled in exchange
for a cash payment to be made within thirty (30) days after the date of
termination equal to the product of (1) the maximum value payable to the
Participant under his Award and (2) a fraction, the numerator of which is the
number of days after the first day of the performance period on which the
termination occurs and the denominator of which is the number of days in the
performance period; and

(E) With respect to other Awards, such Awards or replacement awards shall be
cancelled as of the date of such termination in exchange for a payment in cash
in an amount equal to the value of the Award.

Notwithstanding anything to the contrary in the foregoing, if the Participant
has a deferral election in effect with respect to any amount payable under this
Section 18(c), such amount shall be deferred pursuant to such election and shall
not be paid in a lump sum as provided herein. Notwithstanding the foregoing,
with respect to amounts payable to a Participant (or the Participant’s
beneficiary or estate) who is entitled to a payment hereunder because the
Participant’s employment terminated as a result of death or Disability, or
payable to a Participant who has met the requirements for Retirement (without
regard to whether the Participant has terminated employment), no payment shall
be made unless the Change of Control (as defined below) also constitutes a
change of control within the meaning of Code Section 409A.

If the value of an Award is based on the Fair Market Value of a Share, Fair
Market Value shall be deemed to mean the per share Change of Control price. The
Administrator shall determine the per share Change of Control price paid or
deemed paid in the Change of Control transaction.

(d) Application of Limits on Payments. Except as otherwise expressly provided in
any agreement between a Participant and the Company or an Affiliate, if the
receipt of any payment

 

23



--------------------------------------------------------------------------------

by a Participant under the circumstances described above would result in the
payment by the Participant of any excise tax provided for in Section 280G and
Section 4999 of the Code, then the amount of such payment shall be reduced to
the extent required to prevent the imposition of such excise tax.

19. Miscellaneous.

(a) Other Terms and Conditions. The grant of any Award may also be subject to
other provisions (whether or not applicable to the Award granted to any other
Participant) as the Administrator determines appropriate, including, without
limitation, provisions for:

(i) the payment of the purchase price of Options by delivery of cash or other
Shares or other securities of the Company (including by attestation) having a
then Fair Market Value equal to the purchase price of such Shares, or by
delivery (including by fax) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
to a broker-dealer to sell or margin a sufficient portion of the Shares and
deliver the sale or margin loan proceeds directly to the Company to pay for the
exercise price;

(ii) one or more means to enable Participants to defer the delivery of Shares or
recognition of taxable income relating to Awards or cash payments derived from
the Awards on such terms and conditions as the Administrator determines,
including, by way of example, the form and manner of the deferral election, the
treatment of dividends paid on the Shares during the deferral period or a means
for providing a return to a Participant on amounts deferred, and the permitted
distribution dates or events (provided that no such deferral means may result in
an increase in the number of Shares issuable under this Plan);

(iii) restrictions on resale or other disposition of Shares; and

(iv) compliance with federal or state securities laws and stock exchange
requirements.

(b) Employment and Service. The issuance of an Award shall not confer upon a
Participant any right with respect to continued employment or service with the
Company or any Affiliate, or the right to continue as a Director. Unless
determined otherwise by the Administrator, for purposes of the Plan and all
Awards, the following rules shall apply:

(i) a Participant who transfers employment between the Company and its
Affiliates, or between Affiliates, will not be considered to have terminated
employment;

(ii) a Participant who ceases to be employed by the Company or an Affiliate and
immediately thereafter becomes a Non-Employee Director, a non-employee director
of an Affiliate, or a consultant to the Company or any Affiliate shall not be
considered to have terminated employment until such Participant’s service as a
director of, or consultant to, the Company and its Affiliates has ceased; and

(iii) a Participant employed by an Affiliate will be considered to have
terminated employment when such entity ceases to be an Affiliate.

 

24



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for purposes of an Award that is subject to Code
Section 409A, if a Participant’s termination of employment or service triggers
the payment of compensation under such Award, then the Participant will be
deemed to have terminated employment or service upon his or her “separation from
service” within the meaning of Code Section 409A. Notwithstanding any other
provision in this Plan or an Award to the contrary, if any Participant is a
“specified employee” within the meaning of Code Section 409A as of the date of
his or her “separation from service” within the meaning of Code Section 409A,
then, to the extent required by Code Section 409A, any payment made to the
Participant on account of such separation from service shall not be made before
a date that is six months after the date of the separation from service.

(c) No Fractional Shares. No fractional Shares or other securities may be issued
or delivered pursuant to this Plan, and the Administrator may determine whether
cash, other securities or other property will be paid or transferred in lieu of
any fractional Shares or other securities, or whether such fractional Shares or
other securities or any rights to fractional Shares or other securities will be
canceled, terminated or otherwise eliminated.

(d) Offset. The Company shall have the right to offset, from any amount payable
or stock deliverable hereunder, any amount that the Participant owes to the
Company or any Affiliate without the consent of the Participant or any
individual with a right to the Participant’s Award.

(e) Unfunded Plan. This Plan is unfunded and does not create, and should not be
construed to create, a trust or separate fund with respect to this Plan’s
benefits. This Plan does not establish any fiduciary relationship between the
Company and any Participant or other person. To the extent any person holds any
rights by virtue of an Award granted under this Plan, such rights are no greater
than the rights of the Company’s general unsecured creditors. Income recognized
by a Participant pursuant to an Award shall not be included in the determination
of benefits under any employee pension benefit plan (as such term is defined in
Section 3(2) of the Employee Retirement Income Security Act of 1974, as amended)
or group insurance or other benefit plans applicable to the Participant which
are maintained by the Company or any Affiliate, except as may be provided under
the terms of such plans or determined by resolution of the Board.

(f) Requirements of Law and Securities Exchange. The granting of Awards and the
issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any Award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity, and unless and until the Participant
has taken all actions required by the Company in connection therewith. The
Company may impose such restrictions on any Shares issued under the Plan as the
Company determines necessary or desirable to comply with all applicable laws,
rules and regulations or the requirements of any national securities exchange.

 

25



--------------------------------------------------------------------------------

(g) Restrictive Legends; Representations. All Shares delivered (whether in
certificated or book entry form) pursuant to any Award or the exercise thereof
shall bear such legends or be subject to such stop transfer orders as the
Administrator may deem advisable under the Plan or under applicable laws, rules
or regulations or the requirements of any national securities exchange. The
Administrator may require each Participant or other Person who acquires Shares
under the Plan by means of an Award to represent to the Company in writing that
such Participant or other Person is acquiring the Shares without a view to the
distribution thereof.

(h) Governing Law. This Plan, and all Awards hereunder, and all determinations
made and actions taken pursuant to this Plan, shall be governed by the internal
laws of the State of Florida (without reference to conflict of law principles
thereof) and construed in accordance therewith, to the extent not otherwise
governed by the laws of the United States or as otherwise provided hereinafter.
Any dispute or claim arising in connection with this Plan or any Award shall be
resolved in the state or federal courts residing in Hillsborough County, Florida
that have jurisdiction, and all Participants agree to submit to the exclusive
jurisdiction of such courts.

(i) Construction. Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used in the singular or plural,
they shall be construed as though they were used in the plural or singular, as
the case may be, in all cases where they would so apply. Titles of sections are
for general information only, and this Plan is not to be construed with
reference to such titles.

(j) Severability. If any provision of this Plan or any Award agreement or any
Award (a) is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any person or Award, or (b) would disqualify this
Plan, any Award agreement or any Award under any law the Administrator deems
applicable, then such provision should be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Administrator, materially altering the intent of
this Plan, Award agreement or Award, then such provision should be stricken as
to such jurisdiction, person or Award, and the remainder of this Plan, such
Award agreement and such Award will remain in full force and effect.

 

26